El Juez Asociado Señor Audrey,
emitió la opinión del tribunal.
Antonio Mattei Muñiz, de estado casado, otorgó escritura publica con dos' hermanos suyos sobre división de la comu-nidad existente entre ellos en una finca rústica y de constitu-ción de una servidumbre de saca de agua y de abrevadero a favor de la porción que fué segregada, para él. En esa *465escritura no se expresó el nombre y apellido de la esposa de Antonio Mattei y cuando' el Registrador inscribió ese. documento hizo constar en cnanto a la inscripción de la ser-vidumbre el defecto subsanable de no expresarse en el docu-mento el nombre de la esposa de Antonio Mattei. Contra la consignación de ese defecto interpuso Antonio Mattei este recurso gubernativo para que revoquemos en ese particular la nota del Registrador.
Dispone la sección 16 de la ley notarial (sección 1994 de los Estatutos Revisados) que en el caso de que fuera casada la persona que aparezca como adquirente del derecho objeto del contrato, en los documentos públicos que autoricen los notarios, se expresará el nombre y apellido del cónyuge que no comparezca al otorgamiento; pero alega el recurrente que tal cosa no es necesaria en el documento que motiva este recurso porque la adquisición de la servidumbre se hace a título gratuito.
La ley no hace distinción. Exige ese requisito cuando una persona casada aparece como adquirente de un derecho sin distinguir si el derecho adquirido tiene el carácter de privativo o de ganancial, y nosotros no debemos hacer distin-ciones que pudo hacer el legislador' y que no hizo, quizás, en previsión de que el otro cónyuge pueda tener algún derecho en la adquisición.
La nota recurrida debe confirmarse.